Citation Nr: 0705111	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-07 650 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date for total rating based 
on individual unemployability (TDIU) due to service connected 
disabilities prior to December 9, 2003.  

2.  Entitlement to an effective date for a 70 percent 
evaluation for post-traumatic stress disorder (PTSD) prior to 
December 9, 2003


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1967 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Detroit, Michigan, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a July 2004 rating decision, the RO increased the 
evaluation for the veteran's service connected PTSD from 50 
percent to 70 percent, effective from December 9, 2003.  In 
addition, the RO granted entitlement to a TDIU, also 
effective from December 9, 2003.  

In a statement received in November 2004, the veteran's 
representative wrote that the veteran "disagrees with the 
date assigned for his higher rating for PTSD."

The RO construed this statement as a notice of disagreement 
with the effective date of the TDIU, and in February 2005, 
issued a statement of the case pertaining only on that issue.  
No statement of the case has yet been issued with regard to 
the effective date for the 70 percent evaluation for PTSD.

This issue must be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Buckley v. 
West, 12 Vet. App. 76 (1998); Manlincon v. West, 12 Vet. App. 
238 (1999).  

In addition, as the veteran did not meet the percentage 
requirements for TDIU prior to the effective date of the 70 
percent evaluation for PTSD, the effective date of the 70 
percent evaluation is inextricable intertwined with effective 
date of the TDIU.  38 C.F.R. § 4.16(a) (2006).  Issues that 
are inextricably intertwined must be considered together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
a determination as to the proper effective date for the TDIU 
must be deferred. 

Finally, the Board notes that the veteran was provided with a 
Veterans Claims Assistance Act (VCAA) letter in March 2005.  
While this letter notified the veteran who was responsible 
for getting or submitting evidence, and that he should submit 
all relevant evidence in his possession, it failed to notify 
him of what the evidence must show in order to substantiate 
entitlement to an earlier effective date.  Failure to provide 
notice as to the evidence needed to substantiate the claim is 
ordinarily prejudicial error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  There is some question as to whether such 
notice is required in appeals involving earlier effective 
dates, but since the appeals are being remanded for other 
reasons, there is an opportunity to ensure that full notice 
is provided.  Cf. Dingess v. Nicholson, 19 Vet App 473, 490-1 
(2006) (holding that once a claim for service connection was 
granted, the claim was substantiated, and further notice as 
to the downstream question of an effective date was not 
required).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification action 
required by the VCAA is fully complied 
with and that the veteran is informed of 
the evidence needed to substantiate 
entitlement to an earlier effective date.  

2.  The veteran and his representative 
should be provided with a statement of 
the case on the issue of entitlement to 
an effective date prior to December 9, 
2003 for a 70 percent rating for PTSD.  
They should also be notified of the 
necessity of submitting a timely 
substantive appeal, and provided with an 
opportunity to do so.  The Board will 
not further consider this claim unless a 
timely substantive appeal is submitted, 
and this issue should not be certified 
to the Board unless a timely substantive 
appeal is received.  

3.  Thereafter, the case should be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case should be issued 
before the case is returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

